IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,657



                   EX PARTE ANDRE LEROY GARRETT, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. W97-50389-Q IN THE 204TH JUDICIAL DISTRICT COURT
                       FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to thirty-five years’ imprisonment. The Sixth Court of Appeals affirmed his

conviction. Garrett v. State, No. 06-98-00156-CR (Tex. App. – Texarkana, July 16, 1999).

       Applicant contends, inter alia, that he was improperly denied his right to have this Court

consider the merits of his pro se petition for discretionary review. This Court refused his petition

as untimely filed on September 9, 1999, and denied his subsequent motions for rehearing or
                                                                                                      2

reconsideration.

        Based on this Court’s recent holding in Campbell v. State, 320 S.W.3d 338 (Tex. Crim. App.

2010), the trial court has entered findings of fact and conclusions of law finding that Applicant’s pro

se petition was in fact timely filed by delivery to the prison authorities. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Sixth Court of Appeals in Cause No. 06-98-00156-CR that affirmed his conviction

in Case No. F97-50389 from the 204th Judicial District Court of Dallas County. Applicant shall file

his petition for discretionary review with this Court within 30 days of the date on which this Court’s

mandate issues. Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469

(Tex. Crim. App. 1997).




Delivered: October 5, 2011
Do not publish